Citation Nr: 1146883	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  08-01 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether the reduction in the rating for prostate cancer, status post low dose brachytherapy, from 100 percent to 20 percent was proper.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1961 to September 1965.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board also notes that the Veteran submitted a notice of disagreement with a January 2007 rating decision assigning an effective date of October 11, 2006, for the grant of special monthly compensation for loss of use of a creative organ.  Thereafter, an earlier effective date of March 29, 2005, for the special monthly compensation was granted in a March 2007 Decision Review Officer decision.  This grant appears to have satisfied the Veteran's appeal with respect to the effective date issue.  If not, the Veteran should so inform the RO, which should respond appropriately to any clarification received from the Veteran.  


FINDING OF FACT

Improvement warranting a reduction in the rating for the Veteran's prostate cancer was not adequately demonstrated at the time of the February 2007 rating decision reducing the 100 percent rating for the disability.  


CONCLUSION OF LAW

The criteria for reducing the 100 percent rating for the Veteran's prostate cancer, status post low dose brachytherapy, have not been met.  38 C.F.R. § 3.344 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  

Malignant neoplasms of the genitourinary system are assigned a 100 percent rating.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  A note following the code provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.

In this case, the record shows that the Veteran's prostate cancer was treated in August 2005 with permanently implanted radioactive seeds.  Follow up records show that the seeds remained radioactive as of December 2005.  None of the evidence of record shows when or even if the seeds became inert.  Without such evidence, the reduction in the 100 percent rating was improper.  


							(CONTINUED ON NEXT PAGE)

ORDER

Restoration of a 100 percent rating for prostate cancer, status post brachytherapy, is granted from the effective date of the reduction.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


